Citation Nr: 0102643	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lichen nitidus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant has verified service from October 1983 to 
October 1988.  He had 3 years and two months of prior active 
duty.

A review of the record discloses that the Board of Veterans' 
Appeals (Board), in a March 1998 decision, awarded an 
increased rating evaluation for the service-connected lichen 
nitidus.  A May 1998 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) implemented the 
Board's decision, assigning a 30 percent rating for lichen 
nitidus.  Thereafter, in July 1998, the appellant sought an 
increased evaluation for this service-connected disability.  
By rating decision dated in December 1998, the RO denied the 
claim of entitlement to an increased rating evaluation for 
lichen nitidus.  The appellant appealed this determination.  

The Board notes that in a July 1999 statement on behalf of 
the appellant, the service representative indicated that the 
appellant disagreed with the effective date of the increased 
rating evaluation for lichen nitidus.  By letter dated in 
September 1999, the RO advised the appellant that a timely 
appeal with respect to the effective date of the awarded 
increased rating had not been filed.  It was further noted 
that the service representative's July 1999 statement could 
not be considered as a notice of disagreement with regard to 
the May 1998 rating decision.  In subsequent correspondence, 
received in September 1999, the appellant indicated his 
disagreement with the September 1999 letter from the RO and, 
in particular, with the RO's explanation regarding whether a 
timely claim had been filed relative to the effective date of 
the increased evaluation.  A statement of the case addressing 
the issue of the timeliness of a notice of disagreement with 
the effective date for the increased rating was forwarded to 
the appellant in October 1999.  The appellant filed a 
substantive appeal in November 1999.  However, the argument 
presented therein addressed the severity of the service-
connected lichen nitidus.  In May 2000, the appellant 
clarified the issue on appeal as limited only to his 
disagreement with the December 1998 rating decision which 
denied a higher rating evaluation for the service-connected 
skin disability.  He noted that he did not intend to pursue 
appellate review of the effective date of the awarded 
increased evaluation for the skin disability.  Accordingly, 
this issue is deemed withdrawn from appellate consideration.  
The RO thereafter issued a supplemental statement of the case 
addressing the evaluation of the rating evaluation for lichen 
nitidus in June 2000.  Accordingly, the only issue in 
appellate status is that noted on the title page. 


REMAND


The record reflects that the most recent medical examination 
of the service-connected lichen nitidus for compensation 
purposes was conducted in October 1999.  The appellant, 
during a June 2000 hearing, indicated that his skin 
disability now involves additional areas of his body, and is 
manifested by daily intermittent episodes of flare-ups of 
symptomatology.  He reported that his skin disability is 
manifested by severe itching, with resultant peeling with 
bleeding, burning sensation, secretions, and is productive of 
a pungent odor, which requires cleansing of the involved 
areas.  He stated that use of medication has provided no more 
than temporary relief, and has not reduced or resolved his 
symptoms.  It was also noted that the drying effect of the 
medications have resulted in thinning and peeling of the 
skin, accompanied by bleeding.  The appellant reported that 
he is seen twice yearly at the VA medical facility, and 
indicated that he has undergone clinical evaluation 
subsequent to the October 1999 VA examination.  These medical 
reports have not been associated with the claims folder.  In 
light of the appellant's contentions regarding the 
progressive nature and severity of his skin disorder, and his 
representations regarding additional relevant medical 
evidence, the Board finds that further development is 
warranted regarding the service-connected disability.  A 
contemporaneous examination is necessary in order to rate the 
level of severity resulting from this disability.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994). 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Accordingly, to fully and fairly adjudicate the appellant's 
claim, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of all VA and private medical 
providers who have treated him recently for 
his skin disability.  (See Transcript at p. 
7).  After securing any necessary releases, 
the RO should request any records of medical 
treatment which have not been associated with 
the appellant's claims file.  Any records 
secured by the RO must be included in the 
appellant's claims file. 

2. The appellant should be afforded an 
examination by a dermatologist to determine 
the nature and extent of the service-
connected skin disability.  All necessary 
tests, to include specialized studies, deemed 
necessary by the examiner should be 
performed.  The claims folder is to be made 
available to the examiner for review in 
conjunction with this examination.  Color 
photographs of the involved areas should be 
included in the examination.  A complete 
rationale for any opinions expressed should 
be provided.   

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

For further guidance on the processing of 
this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.

4.  Thereafter, the case should be reviewed 
by the RO.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should thereafter be returned to the Board for 
further appellate review.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




